Mr. Chief Justice Lawrence delivered the opinion of the Court: The charter of the town of Pontiac forbids beer to be brought within three miles of the town, “ for the purpose of trafficking therein in any way whatever.” The appellants were convicted of violating this provision, and were fined $25. Their counsel urge that this prohibition in the charter is unconstitu tional, since it is broad enough in its language to forbid the manufacture of beer within the specified limits, or its being made an article of commerce by wholesale. "When a record comes before us presenting such a state of facts, we will consider this question. In this case the traffic in beer in which defendants were engaged, and upon which the conviction rests, was its sale by the glass, and so far as concerns such traffic the prohibition in the charter is a mere police regulation, and free from constitutional objection. Whether the prohibition can be made effective to its full extent is a question not arising upon this record and not decided. It is further objected, that the title of the act which contains this prohibition does not indicate the subject of the enactment. The title is “An act to extend the corporate powers of the town of Pontiac.” The act embraces the complete charter of a town, with all its necessarily manifold provisions. The section in which the provision in question is found provides for what purposes the town council may grant licenses to sell liquors, after prohibiting the general traffic. This is a subject of regulation in all our municipal charters. Before the passage of this law the town of Pontiac was merely incorporated under the general law. The object of this law, as indicated by its title, was to extend the corporate powers of the town. These corporate powers were therefore the subject matter of the act, and though the act may restrict these powers in some respects, as well as extend them in others, it cannot be said this is a violation of the provision in the constitution which forbids a local or private law to embrace more than one subject, and requires that subject to be expressed in the title. As already said, the subject of this act is the corporate powers of the town of Pontiac, and that subject is expressed in the title. Judgment affirmed.